Citation Nr: 0030254	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-00 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for PTSD. 

The Board observes that service connection for PTSD was 
previously denied by an unappealed RO decision in December 
1993.  The RO reopened and then denied the claim in February 
1997.  As such, the Board finds that although the RO reopened 
the claim, the issue is actually more appropriately framed as 
set forth in the ISSUE portion of this decision.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the way 
the RO characterized the issue, the initial question before 
the Board is whether new and material evidence has been 
presented.

The Board further notes that, while the RO indicated that the 
veteran's claim was "not well grounded", it is apparent 
that the RO also adjudicated the reopened claim on the 
merits.  All of the relevant law and regulations were 
provided in a statement of the case, and all of the relevant 
evidence was addressed by the RO.  As such, the Board can 
continue with its review without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

On his substantive appeal in January 1998, the veteran 
requested a Travel Board hearing.  In February 1998, 
scheduling difficulties were explained and the veteran was 
afforded alternatives.  He indicated a preference for a 
hearing before a Hearing Officer at the RO.  He was afforded 
a hearing before the RO in May 1998 and again in December 
1998. 
Under the pertinent law and regulations, following the 
issuance of a statement of the case (SOC), the claimant must 
file a Substantive Appeal within 60 days from the date the 
SOC is mailed or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The 
Substantive Appeal should also set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination(s) being appealed.  38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.202; see also Archbold v. Brown, 9 
Vet. App. 124, 132-133 (1996).  However, since no substantive 
appeal has been filed by the appellant concerning the issue 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for right vocal cord paralysis, that issue is not properly 
before the Board.  YT v. Brown, 9 Vet. App. 195 (1996).


FINDINGS OF FACT

1.  In an unappealed decision in December 1993, the RO denied 
the veteran's original claim of service connection for PTSD.

2.  Some of the evidence received subsequent to the December 
1993 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim of service 
connection for PTSD.



CONCLUSIONS OF LAW

1.  The December 1993 rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 3.104(a) (2000). 

2.  New and material evidence to reopen the claim for service 
connection for PTSD has been submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for PTSD was previously 
denied by an unappealed RO decision in December 1993.  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105.
Pursuant to 38 U.S.C.A. § 5108, the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

The U.S. Court of Appeals for the Federal Circuit, in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), identified evidence 
as material when it is probative of the issue at hand and 
there was a reasonable possibility of a change in outcome 
when viewed in light of all the evidence of record.  The 
Federal Circuit reasoned that the governing regulation, 
38 C.F.R. § 3.156(a), merely requires that the newly 
submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."

The evidence previously of record includes the veteran's 
service medical records as well as a stressor development 
letter of September 1993, which emphasized the importance of 
providing detailed information concerning claimed stressors, 
to include date and names of others involved.  Other medical 
evidence previously of record includes, in pertinent part, a 
June 1993 statement from a VA physician diagnosing PTSD along 
with other mental and organic pathology.  At that time, the 
veteran failed to respond to the stressor development letter.

In the context of the current claim, considerable additional 
medical evidence has been submitted, which, in great measure, 
is unrelated to the claim at issue.  However, an August 1996 
hospitalization record includes a diagnosis of PTSD along 
with other medical problems.  Also, the veteran has submitted 
several statements and sworn testimony as to his alleged 
stressors.  The alleged stressors consist of his claim that 
he was pulled from his truck and beaten by civilians and 
thereafter, on a number of occasions when no one was around, 
driving out to the rice paddies to shoot and kill civilians.  
Another alleged incident involved a Vietnamese on a motor 
bike going too slow in front of his vehicle; the veteran 
claimed that since he believed the civilian was trying to 
slow him down to make him an easier target for snipers, the 
veteran ran him over.  Another alleged incident was his being 
involved in a racial fight at an enlisted man's club and 
kicking a Marine in the head and the side as he lay on the 
floor; he claimed that the Marine died.  He contends to have 
witnessed other atrocities performed by a fellow Marine, one 
corporal identified by his last name, who was allegedly given 
an Article 15, fined and put on restriction according to an 
August 1996 statement; according to another account provided 
at a hearing in May 1998, the corporal was only fined; he 
recalls that a report was filed, but the veteran could not 
remember when it was filed.  The veteran, according to an 
August 1996 statement, falsified a report submitted 
concerning the alleged assault because the corporal "was a 
fellow Marine".  The corporal did not regularly ride with 
the veteran.  There were several other incidents: one 
concerned South Vietnamese checkpoint guards who confronted 
him with a grenade; another concerned his being confronted by 
a Vietnamese civilian who jumped in front of his vehicle to 
slow it down to make him a better target for snipers.  He 
also claims to have witnessed a vehicle getting blown up and 
the passengers being injured.  At his hearing in December 
1998, the veteran related that it would not be possible to 
verify those injured in the explosion because he worked with 
different units.  He indicated that he received treatment for 
lacerations when he was allegedly assaulted by the civilians.

The Board observes that some of the medical evidence and the 
accounts of alleged stressors are new to the record, and the 
Board finds that this new evidence bears directly and 
substantially on the question of entitlement to service 
connection for PTSD.  Accordingly, the veteran's claim for 
entitlement to service connection for PTSD is reopened.
 
ORDER

The veteran's claim of entitlement to service connection for 
PTSD is reopened, and, to this extent only, the appeal is 
granted


REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, and was on remand from the 
Court, the Veterans Claims Assistance Act of 2000 became law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991). 

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his/her claim 
for a VA benefit, except that the VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The VA may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the claimant's application.  Id.

As part of the assistance provided, the VA shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the VA and authorizes it to obtain.  If after making such 
reasonable efforts, the VA is unable to obtain all of the 
relevant records sought, the VA shall notify the claimant 
that it is unable to obtain records with respect to the 
claim.  Such a notification shall a) identify the records 
that are unable to be obtained; b) briefly explain the 
efforts that the made to obtain those records; and c) 
describe any further action to be taken by the VA with 
respect to the claim.  Id.

Whenever the VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  Id.

Service connection for PTSD requires the presence of three 
elements: (1) a current diagnosis of PTSD, (2) evidence that 
the claimed in-service stressor actually occurred, and (3) 
medical evidence of a causal nexus between the current PTSD 
symptomatology and the specific claimed in- service stressor.  
See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); see also 38 
C.F.R. § 3.304(f).  Where a diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  Id.  Where the 
claimed PTSD stressor is related to combat, service 
department evidence that the veteran was engaged in combat or 
received "the Purple Heart, Combat Infantryman Badge, or 
similar citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in[-
]service stressor."  Id.

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen, 10 
Vet. App. at 142.  The Court has held that "[t]here is 
nothing in the statute or the regulations which provides that 
corroboration must, and can only, be found in the service 
records."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
(quoting Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  
However, when a claim for PTSD is based on a noncombat 
stressor, "the noncombat veteran's testimony alone is 
insufficient proof of a stressor," Dizoglio, 9 Vet. App. at 
166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence,"  Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records ... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence."  Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post-service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

In February 1996, VA revised its procedure concerning the 
evaluation of PTSD claims.  Under Change 49 to VA 
Adjudication Procedure Manual, M21-1 [hereinafter Manual M21- 
1], "alternative sources" may provide credible evidence of 
a noncombat stressor in PTSD claims based on personal 
assault.  Manual M21-1, Part III 5.14c, provides guidance on 
the types of evidence that may serve as "credible supporting 
evidence" for establishing service connection of PTSD which 
allegedly was precipitated by a personal assault during 
military service.  See Manual M21-1, Part III, Change 49, 
5.14 (Feb. 20, 1996).

Paragraph 5.14c(5), Part III, of the VA Adjudication 
Procedure Manual M21-1 (February 20, 1996), states, with 
respect to claims based upon a personal assault: "The 
service record may be devoid of evidence because many victims 
of personal assault, especially sexual assault and domestic 
violence, do not file official reports either with military 
or civilian authorities.  Therefore, development to [sic] 
alternative sources for information is critical."  A list of 
possible alternative sources is provided.

The veteran claimed that he sustained lacerations about the 
face for which he received treatment during service when he 
was assaulted by Vietnamese civilians.  However, the 
veteran's service medical records are silent as to 
complaints, treatment or diagnoses relating to any facial 
injuries.  Such records are likewise silent as to any mental 
disorder such as PTSD.  The clinical evaluation on separation 
noted a normal psychiatric examination.  The service 
personnel and medical records do not currently provide 
corroboration of the alleged stressors.  

The appellant has not submitted evidence from alternative 
sources to support his claim.  In light of recent legislative 
changes, the Board is of the opinion that the veteran should 
be given another opportunity to provide more detail as to the 
claimed stressful events so that the verification process may 
be further pursued.  

For example, the veteran has asserted that for at least 
several of his claimed stressors he was in the company of a 
named corporal.  The Board is of the opinion that further 
development in terms of attempting to locate that individual 
or having the veteran obtain a statement from him is 
indicated.  The RO should also endeavor to obtain a copy of 
the veteran's statement allegedly made in connection with an 
investigation.   

The Board observes that the RO has not attempted to verify 
any of the veteran's reported stressors.  The Board finds 
that the RO must attempt to obtain verification of the 
veteran's reported stressors from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly known as the United States Army and Joint Services 
Environmental Support Group).

To ensure the Department of Veterans Affairs has met its duty 
to assist the claimant in developing facts pertinent to his 
claim, this case is REMANDED to the RO for the following 
development:  

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
locations, detailed descriptions of 
events, units involved, numbers and names 
of casualties, and identifying 
information concerning any other 
individual involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  

If any individuals are aware of the 
incidents in question, especially fellow 
soldiers, such as the named corporal, the 
veteran should provide as much detail as 
possible concerning such individuals 
(such as full names, units assigned etc.) 
and attempt to obtain a statement from 
them.  Thereafter, the RO should any 
undertake further development as 
appropriate.

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  The veteran should be 
afforded a reasonable opportunity to 
respond to such request.  

2.  The RO should attempt to obtain a 
copy of the veteran's statement allegedly 
made in connection with an investigation 
concerning the assault detailed by the 
veteran in his several statements and 
testimony.

3.  Thereafter, and whether or not the 
veteran responds to the RO's request for 
a detailed statement of stressors, the RO 
should review the file and prepare a 
summary of all of the claimed stressors, 
including, but not limited to,  the 
stressor events summarized above.  That 
summary, together with a copy of the 
veteran's DD Form 214 and DA Form 20 and 
all associated documents, should be sent 
to the United States Armed Forces Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  That organization 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  Any 
information obtained should be added to 
the claims file.  

4.  If the search for records have 
negative results, documentation to that 
effect from each of such contacted 
entities should be placed in the claim 
file.  Notification should be provided to 
the veteran that: identifies the records 
that are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors verified by 
the USASCRUR, then the RO should arrange 
for the veteran to be examined by a VA 
psychiatrist.  The RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record.  The examiner should then be 
asked to determine (1) whether the 
diagnostic criteria for PTSD under DSM IV 
have been satisfied and (2) whether there 
is a nexus between PTSD symptomatology 
and one or more of the inservice 
stressors found to be established by the 
RO.   A detailed rationale for all 
opinions expressed should be provided.  
The claims folder, or copies of all 
pertinent records, must be made available 
to the examiner for review.    

6.  Upon completion of the above 
development and providing notices as 
appropriate and after giving the 
appellant full opportunity to supplement 
the record, if desired, the RO should 
again adjudicate the issue of entitlement 
to service connection for PTSD. 
Should the decision remain adverse to the 
appellant, he and his representative 
should be furnished with a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto.  

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to assist the veteran in the 
development of facts pertinent to his claim.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  No action is required of the veteran until he 
receives further notice from the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

